UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA _ : 20cr75 (DLC)

-V- : ORDER

 

JULIO ROSARTO,

Defendant.

DENISE COTE, District Judge:

An initial conference is scheduled to occur on June 25,
2021 at 3:00 PM. The defendant is incarcerated. Due to the
COVID-19 pandemic, the defendant may have the option of
appearing in court or through a videoconference. If, due to the
increase in demand for videoconference proceedings, a
videoconference is not available it may. be possible to arrange
for a telephone conference. Accordingly, it is hereby

ORDERED that defense counsel shall respond to the following
two questions by 5:00 BPM on June 10, 2021:

1) Does the defendant consent to have the proceeding
occur as a videoconference?

2) If a videoconference is unavailable, does the
defendant consent to have the proceeding occur as a
telephone conference?

 
If the defendant consents to either option, please complete
and file on ECF the written consent form attached to this Order
1f it is feasible to do so.

Dated: New York, New York
June 3, 2021

then My

DENISE COTE
United States District Judge

 
